Citation Nr: 1647321	
Decision Date: 12/20/16    Archive Date: 12/30/16

DOCKET NO. 12-31 065A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an increased disability rating for an amnestic disorder, not otherwise specified, with primary insomnia, in excess of 10 percent from September 14, 2009, to June 3, 2016, and in excess of 30 percent from June 3, 2016, forward. 


ATTORNEY FOR THE BOARD

T. Susco, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1986 to August 2006. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia. 

This appeal was processed using the "Virtual VA" system and the "Veterans Benefits Management System" paperless claims processing system. Accordingly, any future consideration of the Veteran's case should take into consideration the existence of this electronic record. 
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). 


REMAND

Following examination in April 2012, the VA examiner suggested that a neurological examination and neuropsychological testing be performed to accurately assess the severity of the Veteran's amnestic disorder. Following examination in June 2016, the same VA examiner reiterated his suggestions, indicating that the Veteran did not have psychiatric disorder, but instead experienced neurocognitive deficits. The VA examiner again recommended a neurological examination, neuropsychiatric testing, and neurological diagnostic testing. Therefore, in light of the VA examiner's suggestions, the Board finds that additional examination is needed prior to adjudication of the Veteran's claim. 

Accordingly, the case is REMANDED for the following actions:

1. Request that the Veteran identify and secure any relevant private medical records that are not in the claims file. Attempt to obtain any records identified by the Veteran and associate these records with the claims file.

2. Obtain any outstanding VA medical records and associate them with the claims file.

3. Schedule the Veteran for appropriate VA examinations to determine the current nature and severity of his amnestic disorder. The examinations should include, but are not limited to, a VA neurological examination and a VA psychological examination with neurocognitive assessment. All appropriate tests, studies, and consultation should be accomplished and all clinical findings should be reported in detail.

The entire claims file, including a copy of this Remand, should be made available to, and be reviewed by, the VA examiners. The VA examiners should report the extent of the Veteran's amnestic disorder in accordance with VA rating criteria. A rationale should be given for all opinions and conclusions rendered.

4. Following the above VA examinations, refer the case to the examiner who performed the June 2016 VA examination for a VA medical opinion IF NECESSARY to assimilate the results of the VA examinations and reconcile any inconsistencies.

The entire claims file, including a copy of this Remand, should be made available to, and be reviewed by, the VA examiner. The VA examiner should report the extent of the Veteran's amnestic disorder in accordance with VA rating criteria. A rationale should be given for all opinions and conclusions rendered.

5. After undertaking any other appropriate development deemed necessary, readjudicate the issue on appeal on the basis of the additional evidence of record. If the determination remains adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case. An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
VITO A. CLEMENTI 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2015).




